Exhibit 10.2

ADVANCED DRAINAGE SYSTEMS, INC.

Federal Taxpayer Identification No.:  51-0105665

4640 Trueman Blvd.

Hilliard, OH  43026

 

 

Director Restricted Stock Award Notice and Award Agreement (“Award Agreement”)

 

PART I

 

_________________________________________Award Number:
____________________________

Name of DirectorPlan:  2017 Omnibus Incentive Plan

 

 

AddressCityStateZip

 

 

Effective _____________________, 20_____ (“Award Date”), you have been granted a
Restricted Stock Award of __________ shares (“Awarded Shares”) of ADVANCED
DRAINAGE SYSTEMS, INC. (the “Company”) common stock, par value $0.01 per share
(“Shares”).  These Awarded Shares are restricted until the vesting date(s) shown
below.

The Awarded Shares will vest (in increments if multiple vesting dates) on the
date(s) shown:

 

Number of Awarded Shares

Vesting Date(s)

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Plan and the Award Agreement (including PART I and PART II), all of which are
made a part of this document.

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

 

Signature:  ________________________________________Date:  ______________________________

Print Name:

Title:

 

DIRECTOR

 

Signature:  ________________________________________Date:  ______________________________

Print Name:

 




RSA DirectorsPage 1 of 4



010-8504-2794/6

 

 



--------------------------------------------------------------------------------

Exhibit 10.2

PART II

 

General Terms and Conditions

 

Section 1.General Terms.

(a)Size and Type of Award. The Shares covered by this Award (the “Awarded
Shares”) are listed in Part I of this Award Agreement (“Award Notice”), and are
subject to all of the terms and conditions of the Advanced Drainage Systems,
Inc. 2017 Omnibus Incentive Plan (the “Plan”).

(b)Restrictions and Tax Election.  A certificate or book-entry registration
evidencing the Awarded Shares will be issued to you and will include a
restrictive legend incorporating the terms and conditions of this Award
Agreement.  You may elect (pursuant to Section 83(b) of the Internal Revenue
Code) to be taxed on the Awarded Shares immediately upon their Award Date
instead of later when they vest.  If you make this Section 83(b) election, you
will be required to include in ordinary income, for the taxable year in which
the Award Date occurs, an amount equal to the fair market value of the Awarded
Shares on the Award Date.  The Company may be allowed to claim a tax deduction,
for compensation expense, in a like amount.  You make this Section 83(b)
election by filing a statement of election containing specified items of
information with the Internal Revenue Service within thirty (30) days after the
Award Date.  You must give a copy of the statement of election you file with the
Internal Revenue Service to the Company.  If you make this Section 83(b)
election, the vesting of your Awarded Shares will not subject you to further
income tax upon their vesting.

(c)Service.  Your service as a Director of the Company constitutes adequate
consideration for the issuance of the Awarded Shares to you having a value at
least equal to the par value of the Awarded Shares, but the vesting conditions
described below will nevertheless determine your right to acquire unrestricted
ownership of the Awarded Shares.

Section 2.Vesting.

(a)Vesting Dates.  The vesting date(s) (each a “Vesting Date” and collectively
the “Vesting Dates”) for your Awarded Shares are specified in the Award
Notice.  On each Vesting Date, your Awarded Shares that vest on that Vesting
Date will, subject to the provisions of this Award Agreement, no longer be
subject to a substantial risk of forfeiture.

(b)Vesting Conditions.  There are service conditions you must satisfy before
your Restricted Stock Award will vest.  You must, except as otherwise provided
herein, remain in continuous service as a Director of the Company from the Award
Date through the relevant Vesting Date(s).

(c)Forfeitures.  Except as otherwise provided herein, if you terminate service
as a Director of the Company prior to a Vesting Date, you will forfeit any
Awarded Shares that are scheduled to vest on or after such termination of
service date.  When you forfeit Awarded Shares, all of your interest in the
unvested Awarded Shares will be canceled and any stock certificate or other
evidence of ownership must be returned to the Committee or to the Company.  You
agree to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Awarded Shares.  In the event you
do not cooperate with the Company in this regard, you hereby appoint and
designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.

(d)[Change in Control.  All of the Awarded Shares not previously vested or
forfeited shall immediately vest in full and all other restrictions placed on
the Awarded Shares shall be removed if a Change in Control occurs.]

RSA DirectorsPage 2 of 4



010-8504-2794/6

 

 



--------------------------------------------------------------------------------

Exhibit 10.2

(e)Death or Disability.  If your service as a Director of the Company ends due
to death or disability (within the meaning of Section 22(e)(3) of the Code), all
of the Awarded Shares not previously vested or forfeited will vest on such date
of termination of service.

(f)Definition of Service.  For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve as a Director of the Company.

Section 3.Dividends.  Any dividends declared by the Company with a record date
that is after the Award Date specified in this Award Agreement will be
accumulated, held by the Company and paid to you if, as, and when the related
Awarded Shares become vested.

Section 4.Voting Rights.  You will have the right to vote, or direct the voting
of, Awarded Shares.

Section 5.No Right to Continued Service.  Nothing in this Award Agreement, or
any action of the Board or Committee with respect to this Award Agreement, shall
be held or construed to confer upon you any right to a continuation of service
as a Director of the Company.  You may be dismissed or your service as a
Director may be terminated or otherwise dealt with as though this Award
Agreement had not been entered into.  

Section 6.Taxes.  Where you or any other person is entitled to receive Awarded
Shares pursuant to this Award Agreement, the Company shall have the right to
require you or such other person to pay to the Company the amount of any tax
which the Company is required to withhold with respect to such Awarded Shares,
or, in lieu thereof, to retain, or to sell without notice, a sufficient number
of vested Awarded Shares to cover the amount required to be withheld.  Section
14.2 of the Plan is incorporated by reference herein.

Section 7.Notices.  Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to the Director, to the Director’s address as shown in the Company's records.

 

If to the Committee:

 

Advanced Drainage Systems, Inc.

4640 Trueman Blvd.

Hilliard, OH  43026

Attention:  Compensation Committee and Corporate Secretary

 

Section 8.Restrictions on Transfer.  The Awarded Shares granted hereunder shall
not be subject in any manner to anticipation, alienation or assignment, nor
shall such Award be liable for, or subject to, debts, contracts, liabilities,
engagements or torts, nor shall it be transferable by the Director other than by
will or by the laws of descent and distribution or as otherwise permitted by the
Plan.  

Section 9.Successors and Assigns.  This Award Agreement shall inure to the
benefit of and shall be binding upon the Company and you and their respective
heirs, successors and assigns.

Section 10.Construction of Language.  Whenever appropriate in this Award
Agreement, words used in the singular may be read in the plural, words used in
the plural may be read in the singular, and words importing the masculine gender
may be read as referring equally to the feminine or the neuter.  Any reference
to a section shall be a reference to a section of this Award Agreement, unless
the context

RSA DirectorsPage 3 of 4



010-8504-2794/6

 

 



--------------------------------------------------------------------------------

Exhibit 10.2

clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.

Section 11.Governing Law.  This Award Agreement shall be construed, administered
and enforced according to the laws of the State of Ohio without giving effect to
the conflict of law principles thereof, except to the extent that such laws are
preempted by federal law.  The federal and state courts having jurisdiction in
Franklin County, Ohio shall have exclusive jurisdiction over any claim, action,
complaint or lawsuit brought under the terms of the Plan.  By accepting the
Award granted under this Award Agreement, you, and any other person claiming any
rights under this Award Agreement, agrees to submit himself or herself, and any
such legal action as he or she shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.  

Section 12.Amendment.  This Award Agreement may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written agreement between the Company and you.  

Section 13.Plan Provisions Control.  This Award Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan.  In the event of any conflict between the provisions of
the Plan and the provisions of this Award Agreement, the terms of the Plan,
which are incorporated herein by reference, shall control.  By signing this
Award Agreement, you acknowledge receipt of a copy of the Plan.  You acknowledge
that you may not and will not rely on any statement of account or other
communication or document issued in connection with the Award other than the
Plan, this Award Agreement, or any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Award Agreement.

 

RSA DirectorsPage 4 of 4



010-8504-2794/6

 

 

